as Case 1:18-cr-00834-PAE Document 146 Filed 03/28/19 Page 1 of 3

® —- -

"»

USDC SDNY_

DOCUMENT.
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: :

Woon nnn nnn nena * pare bicep: MAR 28 2019

UNITED STATES OF AMERICA : CSS
SUPERSEDING INFORMATION

 

-V.-
KIFANO JORDAN, : S7 18 Cr. 834 (PAE)
a/k/a *Shotti,”
Defendant. :
oe ee ee ee ee eee eee LL xX
COUNT ONE

(Firearms Offense)

The United States Attorney charges:

1. On or about April 3, 2018, in the Southern District of
New York and elsewhere, KIFANO JORDAN, a/k/a “Shotti,” the
defendant, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely, an assault with a dangerous weapon in aid of
racketeering, knowingly did use and carry firearms, and in
furtherance of such crime did possess firearms, and did aid and
abet the use, carrying and possession of firearms.

(Title 18, United States Code, Sections 924(c) (1) (A) (i) and 2.)

COUNT _TWwO
(Firearms Offense)

The United States Attorney further charges:
2. On or about April 21, 2018, in the Southern District
of New York and elsewhere, KIFANO JORDAN, a/k/a “Shotti,” the

defendant, during and in relation to a crime of violence for
Case 1:18-cr-00834-PAE Document 146 Filed 03/28/19 Page 2 of 3

which he may be prosecuted in a court of the United States,
namely, an attempted murder in aid of racketeering, knowingly
did use and carry a firearm, and, in furtherance of such crime,
did possess a firearm, and did aid and abet the use, carrying,
and possession of a firearm, which was brandished and
discharged.

(Title 18, United States Code, Sections 924(c)(1)(A) (i), (114),
(iii) and 2.)

GEOFFREY S. BERMAN
United States Attorney
0
Pee

Case 1:18-cr-00834-PAE Document 146 Filed 03/28/19 Page 3 of 3

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- Ve -
KIFANO JORDAN, a/k/a “Shotti,”

Defendant.

 

SUPERSEDING INFORMATION

 

S718 Cr. 834 (PAE)

(18 U.S.C. §§ 924(c) (1) (A) (1), (11),
(iii) and 2)

GEOFFREY S. BERMAN’:

 

United States Attorney.

 
